





    




Exhibit 10.6


Execution Version


AMENDED AND RESTATED POOLING AGREEMENT
 
THIS AMENDED AND RESTATED POOLING AGREEMENT (this “Agreement”) is made as of
February 27, 2020 (the “Effective Date”), by and among Sonesta International
Hotels Corporation, a Maryland corporation, and the parties listed on Schedule A
(each a “Manager” and collectively, “Managers”) and the parties listed on
Schedule B (each an “Owner” and collectively, “Owners”).
 
RECITALS:
 
Contemporaneously with this Agreement, each Owner has entered into an Amended
and Restated Management Agreement dated as of the Effective Date with a Manager,
as listed on Schedule C (each a “Management Agreement” and collectively, the
“Management Agreements”) with respect to the real estate and personal property
described in Schedule C opposite such Owner’s name which is operated as a full
service or a limited service hotel (each a “Hotel” and collectively, the
“Hotels”).
 
Owners and Managers have previously entered into a Pooling Agreement, dated as
of April 23, 2012 (as amended as of the date hereof, the “Prior Pooling
Agreement”), pursuant to which the working capital for each of the Hotels and
all revenues and reserves from operation of each of the Hotels are pooled for
purposes of paying operating expenses of the Hotels, fees and other amounts due
to Managers and Owners, and each Manager and each Owner desire to amend and
restate the terms and provisions of the Prior Pooling Agreement in their
entirety and replace them with the terms and provisions of this Agreement
effective as of 12.01 a.m. on the Effective Date.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, each Owner and each Manager agree as follows:
 
ARTICLE I
DEFINED TERMS
 
1.01.                     Definitions.  Capitalized terms used, but not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Management Agreements. The following capitalized terms as used in this
Agreement shall have the meanings set forth below:
 
“Additional Hotel” is defined in Section 7.01.
 
“Additional Owner” is defined in Section 7.01.


“Agreement” is defined in the Preamble.
 
“Aggregate Additional Manager Advances” means the sum of Additional Manager
Advances under all Management Agreements.


1

--------------------------------------------------------------------------------





 
“Aggregate Annual Operating Statement” is defined in Article IV.
 
“Aggregate Base Management Fee” means an amount equal to 3% of the Aggregate
Gross Revenues attributable to full service Hotels and 5% of the Aggregate Gross
Revenues attributable to limited service Hotels.
 
“Aggregate Deductions” means the sum of Deductions of the Hotels.


“Aggregate FF&E Reserve Deposit” means, with respect to each Year or portion
thereof, an amount equal to five percent (5%) of Aggregate Gross Revenues of the
Non-Sale Hotels.


“Aggregate Gross Room Revenues” means the sum of Gross Room Revenues of the
Hotels.


“Aggregate Gross Revenues” means the sum of Gross Revenues of the Hotels.


“Aggregate Incentive Management Fee” means, with respect to each Year or portion
thereof, an amount equal to twenty percent (20%) of Aggregate Operating Profit
remaining after deducting amounts paid or payable in respect of Aggregate
Owner’s Priority, Aggregate Reimbursable Advances and the Aggregate FF&E Reserve
Deposit for such Year or portion thereof.
 
“Aggregate Invested Capital” means the sum of the Invested Capital for each of
the Hotels.
 
“Aggregate Monthly Statement” is defined in Article IV.
 
“Aggregate Operating Profit” means an amount equal to Aggregate Gross Revenues
less Aggregate Deductions.
 
“Aggregate Owner Advances” means the sum of Owner Advances under all Management
Agreements.
 
“Aggregate Owner’s Priority” means for each Year or portion thereof an amount
equal to eight percent (8%) of Aggregate Invested Capital.
 
“Aggregate Owner’s Residual Payment” means, with respect to each Year or portion
thereof an amount equal to Aggregate Operating Profit remaining after deducting
amounts paid or payable in respect of Aggregate Owner’s Priority, Aggregate
Reimbursable Advances, the Aggregate FF&E Reserve Deposit and the Aggregate
Incentive Management Fee for such Year.
 
“Aggregate Reservation Fee” means for each Year or portion thereof an amount
equal to one and one-half percent (1.5%) of Aggregate Gross Room Revenues.
 
“Aggregate Reimbursable Advances” means the sum of Reimbursable Advances of the
Hotels.
“Aggregate System Fee” means with respect to each Year or portion thereof an
amount equal to one and one-half percent (1.5%) of Aggregate Gross Revenues.
 
“Effective Date” is defined in the Preamble.


“Hotel” and “Hotels” are defined in the Recitals.
 


2

--------------------------------------------------------------------------------





“Landlord(s)” means the owner of the Hotel(s) set forth on Exhibit B.
 
“Management Agreement” and “Management Agreements” are defined in the Recitals.
 
“Manager” and “Managers” are defined in the Preamble.
 
“Non-Sale Hotel” means the Hotels identified on Schedule C as “Non-Sale Hotels”
together with any Hotel that becomes subject to this Agreement after the
Effective Date.


“Owner” and “Owners” are defined in the Preamble.


“Pooled FF&E Reserves” is defined in Section 6.01.B.


“Pooled FF&E Reserve Account” is defined in Section 6.01.B.


“Prior Pooling Agreement” is defined in the Recitals.


“Sale Hotels” means the Hotels identified on Schedule C as “Sale Hotels”.


“Tested Hotels” means for any Year, all Hotels other than (i) any Sale Hotel,
(ii) any Hotel for which a Management Agreement (including any Prior Management
Agreement) has not been in effect for at least eighteen (18) months as of
January 1 of such Year, (iii) any Hotel undergoing a Major Renovation in such
Year, and (iv) any Hotel as to which a Major Renovation was substantially
completed less than twelve (12) months prior to January 1 of such Year.
 
ARTICLE II
GENERAL
 
The parties agree that so long as a Hotel is subject to this Agreement, all
Working Capital and all Gross Revenues of such Hotel shall be pooled pursuant to
this Agreement and disbursed to pay all Aggregate Deductions, fees and other
amounts due to Managers and Owners (not including amounts due pursuant to
Section 11.20 of the Management Agreements) with respect to the Hotels and that
the corresponding provisions of each Management Agreement shall be superseded as
provided in Section 3.03; provided, however, Working Capital contributed on or
after the Effective Date in respect of a Non-Sale Hotel under Section 4.05 of
the Management Agreement for such Non-Sale Hotel shall only be used for Working
Capital for the Non-Sale Hotels. Furthermore, the Pooled FF&E Reserves shall
only be made available to pay amounts that would be payable from the FF&E
Reserves for individual Non-Sale Hotels under Section 5.05 of the Management
Agreements for the Non-Sale Hotel and shall be applied before payment is made
from any Owner’s or Landlord’s other funds in accordance therewith. The parties
further agree that if Manager gives a notice of non-renewal of the Term with
respect to any Non-Sale Hotel, it shall be deemed to be a notice of termination
or non-renewal with respect to all Management Agreements.


 
ARTICLE III
PRIORITIES FOR
DISTRIBUTION OF AGGREGATE GROSS REVENUES
 
3.01.                     Priorities for Distribution of Aggregate Gross
Revenues.  Aggregate Gross Revenues shall be distributed in the following order
of priority:


3

--------------------------------------------------------------------------------





 
A.
First, to pay all Aggregate Deductions (excluding the Aggregate Base Management
Fee, the Aggregate Reservation Fee and the Aggregate System Fee);

 
B.
Second, to Managers, an amount equal to the Aggregate Base Management Fee, the
Aggregate Reservation Fee and the Aggregate System Fee;

 
C.
Third, to Owners, an amount equal to Aggregate Owner’s Priority;

 
D.
Fourth, pari passu, to (i) Owners, in an amount necessary to reimburse Owners
for all Aggregate Owner Advances which have not yet been repaid pursuant to this
Section 3.01, and (ii) to Managers, in an amount necessary to reimburse Managers
for all Aggregate Additional Manager Advances which have not yet been repaid
pursuant to this Section 3.01. If at any time the amounts available for
distribution to Owners and Managers pursuant to this Section 3.01 are
insufficient (a) to repay all outstanding Aggregate Owner Advances, and (b) all
outstanding Aggregate Additional Manager Advances, then Owners and Managers
shall be paid from such amounts the amount obtained by multiplying a number
equal to the amount of the funds available for distribution by a fraction, the
numerator of which is the sum of all outstanding Aggregate Owner Advances, or
all outstanding Aggregate Additional Manager Advances, as the case may be, and
the denominator of which is the sum of all outstanding Aggregate Owner Advances
plus the sum of all outstanding Aggregate Additional Manager Advances;



E.
Fifth, to the Pooled FF&E Reserve Account, an amount equal to the Aggregate FF&E
Reserve Deposit;



F.
Sixth, to Managers, an amount equal to the Aggregate Incentive Management Fee;
and

 
G.
Finally, to Owners, the Aggregate Owner’s Residual Payment.

 
3.02.                     Timing of Payments.


A.     Payment of the Aggregate Deductions, excluding the Aggregate Base
Management Fee, the Aggregate Reservation Fee and the Aggregate System Fee,
shall be made in the ordinary course of business. The Aggregate Base Management
Fee, the Aggregate Reservation Fee, the Aggregate System Fee, the Aggregate
Owner’s Priority, the Aggregate FF&E Reserve Deposit, the Aggregate Incentive
Management Fee and the Aggregate Owner’s Residual Payment shall be paid on or
before the twentieth (20th) day after the end of each calendar month, based upon
Aggregate Gross Revenues or Aggregate Gross Room Revenues, as the case may, be
for such month as reflected in the Aggregate Monthly Statement for such month.
The Aggregate Owner’s Priority shall be determined based upon Aggregate Invested
Capital most recently reported to Managers by Owners. If any installment of the
Aggregate Base Management Fee, the Aggregate Reservation Fee, the Aggregate
System Fee or the Aggregate Owner Priority is not paid when due, it shall accrue
interest at the Interest Rate. Calculations and payments of the Aggregate FF&E
Reserve Deposit, the Aggregate Incentive Management Fee and/or the Aggregate
Owner’s Residual Payment with respect to each calendar month within a calendar
year shall be accounted for cumulatively based upon the year-to-date Aggregate
Operating Profit as reflected in the Aggregate Monthly Statement for such
calendar month and shall be adjusted to reflect distributions for prior calendar
months in such year. Additional adjustments to all payments will be made on an
annual basis based upon


4

--------------------------------------------------------------------------------





the Aggregate Annual Operating Statement for the Year and any audit conducted
pursuant to Section 4.02 of the Management Agreements.
 
B.     Subject to Section 3.02.C, if the portion of Aggregate Gross Revenues to
be distributed to Managers or Owners pursuant to Section 3.01 is insufficient to
pay amounts then due in full, any amounts left unpaid shall be paid from and to
the extent of Aggregate Gross Revenues available therefor at the time
distributions are made in successive calendar months until such amounts are paid
in full, together with interest thereon, if applicable, and such payments shall
be made from such available Aggregate Gross Revenues in the same order of
priority as other payments made on account of such items in successive calendar
months.
 
C.     Other than with respect to Aggregate Reimbursable Advances, calculations
and payments of the fees and other payments in Section 3.01 and distributions of
Aggregate Gross Revenues within a Year shall be accounted for cumulatively
within a Year, but shall not be cumulative from one Year to the next.
Calculations and payments of Aggregate Reimbursable Advances shall be accounted
for cumulatively within a Year, and shall be cumulative from one Year to the
next.
 
D.     The Aggregate Owner’s Priority, the Pooled FF&E Reserves and the
Aggregate Owner’s Residual Payment shall be allocated among Owners as Owners
shall determine in their sole discretion and Managers shall have no
responsibility or liability in connection therewith. The Aggregate Incentive
Management Fee, Aggregate Base Management Fee, the Aggregate Reservation Fee and
the Aggregate System Fee shall be allocated among Managers as Managers shall
determine in their sole discretion and Owners shall have no responsibility or
liability in connection therewith.
 
3.03.                     Relationship with Management Agreements.  For as long
as this Agreement is in effect with respect to a Hotel, the provisions of
Section 3.01 and 3.02 shall supersede Sections 3.02 and 3.03 of the Management
Agreement then in effect with the applicable Hotel.
 
ARTICLE IV
FINANCIAL STATEMENTS
 
Managers shall prepare and deliver the following financial statements to Owners:
 
(a)                            Within fifteen (15) days after the close of each
calendar month, Managers shall deliver an accounting to Owners showing Aggregate
Gross Revenues, Aggregate Gross Room Revenues, occupancy percentage and average
daily rate, Aggregate Deductions, Aggregate Operating Profit, and applications
and distributions thereof for the preceding calendar month and year-to-date
(“Aggregate Monthly Statement”).
 
(b)                            Within forty-five (45) days after the end of each
Year, Managers shall deliver to Owners and Landlords a statement (the “Aggregate
Annual Operating Statement”) in reasonable detail summarizing the operations of
the Hotels for the immediately preceding Year and an Officer’s Certificate
setting forth the totals of Aggregate Gross Revenues, Aggregate Deductions, and
the calculation of the Aggregate Incentive Management Fee and Aggregate Owner’s
Residual Payment for the preceding Year and certifying that such Aggregate
Annual Operating Statement is true and correct. Managers and Owners shall,
within ten (10) Business Days after Owner’s receipt of such statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Year as
are required because of variances between the Aggregate Monthly Statements and
the Aggregate Annual Operating Statement. Any payments shall be made together
with interest at the Interest Rate from the date such amounts were due or paid,
as the case


5

--------------------------------------------------------------------------------





may be, until paid or repaid. The Aggregate Annual Operating Statement shall be
controlling over the Aggregate Monthly Statements and shall be final, subject to
adjustments required as a result of an audit requested by Owners or Landlords
pursuant to Section 4.02.B of the Management Agreements.
 
(c)                             Managers shall also prepare and deliver such
other statements or reports as any Owners may, from time to time, reasonably
request.
 
The financial statements delivered pursuant to this Article IV are in addition
to any financial statements required to be prepared and delivered pursuant to
the Management Agreements.
 
ARTICLE V
PORTFOLIO PERFORMANCE TEST
 
 5.01                      Portfolio Performance Test. Notwithstanding the
provisions of ARTICLE II of the Management Agreements:


A.     An Owner will not be permitted to exercise its right to terminate a
Management Agreement for a Non-Sale Hotel pursuant to Section 2.02.A of the
Management Agreement for such Non-Sale Hotel unless the aggregate amount paid to
Owners as Aggregate Owner’s Priority pursuant to Section 3.01.C of this
Agreement in respect of the Tested Hotels during any three (3) of the four (4)
consecutive Years immediately preceding the January 1st referenced in such
Section 2.02.A is less than six percent (6%) of Aggregate Invested Capital for
the Tested Hotels for such Years, with all such amounts determined annually as
if the Tested Hotels for a Year were the only Hotels subject to this Agreement
during such Year.


B.     If the condition set forth in Section 5.01(a) is satisfied, only a
Non-Sale Hotel that is otherwise subject to termination pursuant to Section
2.02.A of its Management Agreement may be terminated and for the purposes of
determining the amount of Owner’s Priority actually paid in respect of a
Non-Sale Hotel under Section 3.02.C of a Management Agreement for any Year, the
applicable Owner will be deemed to have received the amount that would have been
paid to such Owner as the Owner’s Priority in such Year pursuant to Article 3 of
such Management Agreement if such Hotel had not been subject to this Agreement.




ARTICLE VI
ACCOUNTS
 
6.01.                     Accounts; Pooled FF&E Reserve Account.


A.     Subject to Section 6.01.B, all Working Capital and all Gross Revenues of
each of the Hotels may, until applied in accordance with this Agreement and the
applicable Management Agreements, be pooled and deposited in one or more bank
accounts in the name(s) of Owners designated by Managers, which accounts may,
except as required by any Mortgage and related loan documentation or applicable
law, be commingled accounts containing other funds owned by or managed by
Managers; provided, however, Working Capital contributed on or after the
Effective Date in respect of a Non-Sale Hotel under Section 4.05 of the
Management Agreement shall only be used for Working Capital of the Non-Sale
Hotels.


B.     Managers shall establish an interest-bearing account, in the name of
Cambridge TRS, Inc., in a bank designated by Manager (and approved by Owners,
such approval not to be unreasonably


6

--------------------------------------------------------------------------------





withheld), into which all FF&E Reserve Deposits and any other amounts to be
deposited into an FF&E Reserve Account under a Management Agreement shall be
paid (the “Pooled FF&E Reserve Account”). Funds on deposit in the Pooled FF&E
Reserve Account (the “Pooled FF&E Reserves”) shall not be commingled with any
other funds without Owners’ consent, and the Pooled FF&E Reserves shall be
withdrawn from the Pooled FF&E Reserve Account and applied by Managers only to
the extent they are permitted to withdraw and apply FF&E Reserves under a
Management Agreement for a Non-Sale Hotel.


C.     Managers shall be authorized to access the accounts above without the
approval of Owners, subject to (i) any limitation on the maximum amount of any
check, if any, established between Managers and Owners as part of the Annual
Operating Projections, and (ii) in the case of the Pooled FF&E Reserve Account,
such other limitations as maybe set forth in the Management Agreements for the
Non-Sale Hotels. One or more Owners shall be a signatory on all accounts
maintained with respect to a Hotel, and Owners shall have the right to require
that one or more Owners’ signature be required on all checks/withdrawals after
the occurrence of a Manager Event of Default. Owners shall provide such
instructions to the applicable bank(s) as are necessary to permit Managers to
implement Managers’ rights and obligations under this Agreement. The failure of
any Owner to provide such instructions shall relieve any Manager of its
obligations hereunder until such time as such failure is cured.


 
ARTICLE VII
ADDITION AND REMOVAL OF HOTELS
 
7.01.                     Addition of Hotels.  At any time and from time to
time, if a Manager and any Owner or any Affiliate of an Owner (an "Additional
Owner") enter into a management agreement for the operation of an additional
Hotel (an "Additional Hotel"), the Additional Owner may become a party to this
Agreement by signing an accession agreement confirming the applicability of this
Agreement to such Additional Hotel, provided if the Additional Owner is then a
party to this Agreement, the Additional Hotel may be made subject to this
Agreement by such Additional Owner and Manager amending and restating Schedules
B and C. If an Additional Hotel is made subject to this Agreement other than on
the first day of a calendar month, the parties shall include such prorated
amounts of the Gross Revenues and Deductions (and other amounts as may be
necessary) applicable to the Additional Hotel for such calendar month, as
mutually agreed in their reasonable judgment, in the calculation of Aggregate
Gross Revenues and Aggregate Deductions (and other amounts as may be necessary)
for the calendar month in which the Additional Hotel became subject to this
Agreement and shall make any other prorations, adjustments, allocations and
changes required. Additionally, any amounts held as Working Capital for the
Additional Hotel or to fund capital expenditures, if any, shall be held by
Managers under this Agreement.
 
7.02.                     Removal of Hotels. From and after the date of
termination of any Management Agreement, the Hotel managed thereunder shall no
longer be subject to this Agreement. If the termination occurs on a day other
than the last day of a calendar month, the parties shall exclude such prorated
amounts of the Gross Revenues and Deduction (and other amounts as may be
necessary) applicable to such Hotel for such calendar month, as mutually agreed
in their reasonable judgment, in the calculation of Aggregate Gross Revenues and
Aggregate Deductions (and other amounts as may be necessary) for the calendar
month in which the termination occurred. Additionally, Owners and Managers,
acting reasonably, shall mutually agree to the portion of the Aggregate Working
Capital and Aggregate Gross Revenues allocable to the Hotel being removed from
this Agreement and the amount of the Aggregate Working Capital, Aggregate Gross
Revenues so allocated and any amounts held to fund capital expenditures, shall
be remitted to the relevant Owner and the relevant Owner and relevant Manager
shall make any other prorations, adjustments, allocations and changes required.


7

--------------------------------------------------------------------------------









 
ARTICLE VIII
TERM AND TERMINATION
 
8.01.                     Term.  This Agreement shall continue and remain in
effect indefinitely unless terminated pursuant to Section 8.02.
 
8.02.                     Termination.  This Agreement may be terminated as
follows:
 
(a)                            By the mutual consent of Managers and Owners
which are parties to this Agreement.
 
(b)                            Automatically, if all Management Agreements
terminate or expire for any reason.
 
(c)                             By Managers, if any or all Owners do not cure a
material breach of this Agreement by any Owner or Landlord within thirty (30)
days of written notice of such breach from any Manager and if such breach is not
cured, it shall be an Owner Event of Default under the Management Agreements.
 
(d)                            By Owners, if any or all Managers do not cure a
material breach of this Agreement by any Manager within thirty (30) days of
written notice of such breach from any Owner and if such breach is not cured, it
shall be a Manager Event of Default under the Management Agreements.
 
8.03.                     Effect of Termination.  Upon the termination of this
Agreement, except as otherwise provided in Section 9.04.B. of the Management
Agreements, Managers shall be compensated for their services only through the
date of termination and all amounts remaining in any accounts maintained by
Managers pursuant to Article VI, after payment of such amounts as may be due to
Managers hereunder, shall be distributed to Owners. Notwithstanding the
foregoing, upon the termination of any single Management Agreement, pooled funds
shall be allocated as described in Section 7.02.
 
8.04.                     Survival.  The following Sections of this Agreement
shall survive the termination of this Agreement: Section 8.03 and Article IX.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
9.01.                     Notices.  All notices, demands, consents, approvals,
and requests given by any party to another party hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, upon
confirmation of receipt when transmitted by facsimile transmission, or on the
next business day if transmitted by nationally recognized overnight courier, to
the parties at the following addresses:
 
To Owners:
 
Cambridge TRS, Inc.
Two Newton Place


8

--------------------------------------------------------------------------------





255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile:
 
To Managers:
 
Sonesta International Hotels Corporation
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile:
 
9.02.                     Applicable Law; Arbitration.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of the
Commonwealth of Massachusetts, with regard to its “choice of law” rules. Any
“Dispute” (as such term is defined in the Management Agreements) under this
Agreement shall be resolved through final and binding arbitration conducted in
accordance with the procedures and with the effect of, arbitration as provided
for in the Management Agreements.
 
9.03.                     Severability.  If any term or provision of this
Agreement or the application thereof in any circumstance is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.
 
9.04.                     Gender and Number.  Whenever the context of this
Agreement requires, the gender of all words herein shall include the masculine,
feminine, and neuter, and the number of all words herein shall include the
singular and plural.
 
9.05.                     Headings and Interpretation.  The descriptive headings
in this Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement. References to “Section”
in this Agreement shall be a reference to a Section of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement they shall be deemed to be followed by “without
limitation.” The words “hereof,” “herein,” “hereby,” and “hereunder, when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision unless otherwise indicated. The word “or” shall not be
exclusive. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting.
 
9.06.                     Confidentiality of Information.  Any information
exchanged between a Manager and each Owner pursuant to the terms and conditions
of this Agreement shall be subject to Section 11.07 of the Management
Agreements.
 
9.07.                     Assignment.  Neither any Manager nor any Owner may
assign its rights and obligations under this Agreement to any other Person
without the prior written consent of the other parties.
 


9

--------------------------------------------------------------------------------





9.08.                     Entire Agreement; Construction; Amendment.  With
respect to the subject matter hereof, this Agreement supersedes all previous
contracts and understandings between the parties and constitutes the entire
Agreement between the parties with respect to the subject matter hereof.
Accordingly, in the event of any conflict between the provisions of this
Agreement and the Management Agreements, the provisions of this Agreement shall
control, and the provisions of the Management Agreements are deemed amended and
modified, in each case as required to give effect to the intent of the parties
in this Agreement. All other terms and conditions of the Management Agreements
shall remain in full force and effect; provided that, to the extent that
compliance with this Agreement shall cause a default, breach or other violation
of the Management Agreement by one party, the other party waives any right of
termination, indemnity, arbitration or otherwise under the Management Agreement
related to that specific default, breach or other violations, to the extent
caused by compliance with this Agreement. This Agreement may not be modified,
altered or amended in any manner except by an amendment in writing, duly
executed by the parties hereto.
 
9.09.                     Third Party Beneficiaries.  The terms and conditions
of this Agreement shall inure to the benefit of, and be binding upon, the
respective successors, heirs, legal representatives or permitted assigns of each
of the parties hereto and except for Landlord(s), which are intended third party
beneficiaries, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.


9.10.                     Prior Pooling Agreement. For the avoidance of doubt,
the Prior Pooling Agreement shall continue to govern the rights and obligations
of the parties with respect to periods prior to the Effective Date, and this
Agreement shall govern the rights and obligations of the parties with respect to
periods from and after the Effective Date.
 
[Signatures begin on the following page.]
 
    
[Signature Page to the Sonesta Pooling Agreement]
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.


Owners:


 
CAMBRIDGE TRS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ John G. Murray
 
 
 
John G. Murray
 
 
 
President and Chief Executive Officer
 
 
 
 





10

--------------------------------------------------------------------------------





 
HPT WACKER DRIVE TRS LLC
 
 
 
 
 
 
 
 
By:
/s/ John G. Murray
 
 
 
John G. Murray
 
 
 
President and Chief Executive Officer



 
HPT CLIFT TRS LLC
 
 
 
 
 
By:
/s/ John G. Murray
 
 
 
John G. Murray
 
 
 
President and Chief Executive Officer







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.


Managers:




 
SONESTA INTERNATIONAL HOTELS CORPORATION
 
 
 
 
 
 
 
 
 
By:
/s/ Carlos R. Flores
 
 
 
Carlos R. Flores
 
 
 
President and Chief Executive Officer



 
SONESTA CHICAGO LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Carlos R. Flores
 
 
 
Carlos R. Flores
 
 
 
President and Chief Executive Officer



 
SONESTA CLIFT LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Carlos R. Flores
 
 
 
Carlos R. Flores
 
 
 
President and Chief Executive Officer

 
    


11

--------------------------------------------------------------------------------





Schedule A
 
Additional Managers
 
Sonesta Clift LLC, a Maryland limited liability company


Sonesta Chicago LLC, a Maryland limited liability company    
Schedule B
 
Owners
 
Cambridge TRS, Inc., a Maryland corporation


HPT Clift TRS LLC, a Maryland limited liability company


HPT Wacker Drive TRS LLC, a Maryland limited liability company    
Schedule C
Hotels and Management Agreements


NON-SALE HOTELS:
Owner
Hotel
Landlord
Manager
Cambridge TRS, Inc.
Sonesta Hilton Head
130 Shipyard Drive
Hilton Head, SC
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Cambridge
40 Edwin H. Land
Boulevard
Cambridge, MA 02142
HPT Cambridge
LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Harbor Court
Baltimore
550 Light Street
Baltimore, MD
Harbor Court
Associates, LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Houston
Hotel
2222 West Loop South
Houston, TX
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA
Royal Sonesta, Inc.
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Fort Lauderdale 
999 North Fort Lauderdale Beach Boulevard 
Fort Lauderdale, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation



12

--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
HPT Clift TRS LLC
The Clift Royal Sonesta Hotel
495 Geary Street
San Francisco, CA
HPT Geary Properties Trust
Sonesta Clift LLC
Cambridge TRS, Inc.
The Sonesta Irvine
17941 Von Karman Avenue
Irvine, CA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
HPT Wacker Drive TRS LLC
The Royal Sonesta Chicago
71 East Wacker Drive
Chicago, IL
HPT IHG-2 Properties Trust
Sonesta Chicago LLC
Cambridge TRS, Inc.
Sonesta Suites Scottsdale
7300 East Gainey Suites Drive
Scottsdale, AZ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation



SALE HOTELS:
Owner
Hotel
Landlord
Manager
Cambridge TRS, Inc.
Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA
HPT Cambridge LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Atlanta
760 Mt. Vernon Highway N.E.
Atlanta, GA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Burlington
11 Old Concord Road
Burlington, MA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Andover
4 Technology Drive
Andover, MA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Parsippany
61 Interpace Parkway
Parsippany, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Somerset
260 Davidson Avenue
Somerset, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation



13

--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites Princeton
4375 U.S. Route 1 South
Princeton, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Malvern
20 Morehall Road
Malvern, PA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Dublin
435 Metro Place South
Dublin, OH
HPTMI Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Flagstaff
3440 Country Club Drive
Flagstaff, AZ
HPTMI Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Houston
5190 Hidalgo Street
Houston, TX
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Columbia
8844 Columbia 100 Parkway
Columbia, MD
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Charlotte
7925 Forest Pine Drive
Charlotte, NC
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites St. Louis
1855 Craigshire Road
St. Louis, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Tucson
6477 East Speedway Boulevard
Tucson, AZ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Colorado Springs
3880 North Academy Boulevard
Colorado Springs, CO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Minneapolis
3040 Eagandale Place
Eagan, MN
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Omaha
6990 Dodge Street
Omaha, NE
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Princeton
4225 US Highway 1
South Brunswick - Princeton, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Somers Point
900 Mays Landing Road
Somers Point, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation



14

--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites Cincinnati
2670 Kemper Road
Sharonville, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Oklahoma City
4361 West Reno Avenue
Oklahoma City, OK
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Burlington
35 Hurricane Lane
Williston, VT
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Cleveland Airport
17525 Rosbough Drive
Middleburg Heights, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Westlake
30100 Clemens Road
Westlake, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Birmingham
3 Greenhill Pkwy at U.S. Highway 280
Birmingham, AL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Montgomery
1200 Hilmar Court
Montgomery, AL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Wilmington - Newark
240 Chapman Road
Newark, DE
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Jacksonville
8365 Dix Ellis Trail
Jacksonville, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Ann Arbor
800 Victors Way
Ann Arbor, MI
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
St. Louis - Chesterfield
15431 Conway Road
Chesterfield, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Cincinnati - Blue Ash
11401 Reed Hartman Highway
Blue Ash, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Cincinnati - Sharonville West
11689 Chester Road
Cincinnati, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Providence - Airport
500 Kilvert Street
Warwick, RI
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation



15

--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites Memphis
6141 Old Poplar Pike
Memphis, TN
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Houston - NASA Clear Lake
525 Bay Area Boulevard
Houston, TX
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Portland - Vancouver
8005 NE Parkway Drive
Vancouver, WA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Atlanta - Perimeter Center East
1901 Savoy Drive
Atlanta, GA
HPT IHG-3 Properties LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Chicago - Lombard
2001 South Highland Avenue
Lombard, IL
HPT IHG-3 Properties LLC
Sonesta International Hotels Corporation









16